                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF IOWA

William Jeffries,
                                                  Case No. 3:20-cv-3031
      Plaintiff,

vs.
                                          NOTICE OF DISMISSAL WITHOUT
Synchrony Bank,                                    PREJUDICE

      Defendant.

       COMES NOW, the undersigned and hereby dismisses the above-captioned matter without
prejudice.
                                        MARKS LAW FIRM, P.C.

                                        /s/ Samuel Z. Marks
                                        Samuel Z. Marks
                                        4225 University Avenue
                                        Des Moines, Iowa 50311
                                        Telephone: (515) 276-7211
                                        Fax: (515) 276-6280
                                        Email: sam@markslawdm.com
                                               office@markslawdm.com
                                        ATTORNEY FOR PLAINTIFF
CC:

Julie Tomka Bittner
MWH Law Group LLP
1501 42nd St., Ste. 465
West Des Moines, IA 50266
Phone: (515) 453-8509
julie.bittner@mwhlawgroup.com
ATTORNEY FOR DEFENDANT




             Case 3:20-cv-03031-MAR Document 6 Filed 07/29/20 Page 1 of 2
                                                       CERTIFICATE OF SERVICE
          The undersigned certifies that the foregoing instrument was served upon all parties to the above cause to each of the
attorneys of record herein at their respective addresses disclosed on the pleadings on July 29, 2020.

                            By:        Overnight Courier        Fax                  E mailed

                                       Hand Delivered           U.S. Mail            Other

                                       Certified Mail           Scanned     ___efiled CMECF_________


Signature ____/s/ Samuel Z. Marks




               Case 3:20-cv-03031-MAR Document 6 Filed 07/29/20 Page 2 of 2
